Exhibit 10.5


BROOKDALE SENIOR LIVING INC.
AMENDMENT NO. 3 TO
SEVERANCE PAY POLICY
TIER I


THIS AMENDMENT NO. 3 TO SEVERANCE PAY POLICY, TIER I (this “Amendment”) is
adopted as of January 19, 2017, by Brookdale Senior Living Inc., a Delaware
corporation (the “Company”).


WHEREAS, effective August 6, 2010, the Company adopted the Brookdale Senior
Living Inc. Severance Pay Policy, Tier I, for the benefit of a select group of
management and highly compensated employees of the Company who are eligible to
participate as described therein, which the Company amended by Amendment No. 1
to the Brookdale Senior Living Inc. Severance Pay Policy, Tier I effective April
23, 2015 and Amendment No. 2 to the Brookdale Senior Living Inc. Severance Pay
Policy, Tier I effective August 3, 2015 (as amended, the “Policy”); and


WHEREAS, the Company desires to amend the Policy to make certain changes
thereto.
    
NOW, THEREFORE, effective as of the date first above written, the Company hereby
amends the Policy as follows:


1.
Section 3(k) is amended and restated in its entirety to provide as follows:



“(k)    “Qualifying Separation from Service” shall mean the Eligible Employee’s
Separation from Service with the Company either (i) initiated by the Company
without Cause or (ii) as a result of the Eligible Employee’s voluntary
Separation from Service for Good Reason within eighteen (18) months following a
Change of Control. A Qualifying Separation from Service shall not include a
Separation from Service initiated by the Company by reason of Cause, or as a
result of the Eligible Employee’s voluntary resignation, retirement, death or
Disability except as provided in Section 3(k)(ii) above.”
  
2.
Section 3(q) is amended and restated in its entirety to provide as follows:

“(q)    “Pro-Rata Bonus” shall mean the severance pay payable to an Eligible
Employee under Section 4(a)(i)(1)(B), Section 4(a)(i)(2)(C), or Section
4(a)(ii)(2)(C), as applicable, and “Pro-Rata Bonus Payment Date” shall mean the
date on which an Eligible Employee’s annual bonus is due to be paid under the
terms of the applicable bonus plan with regard to the year of Separation From
Service.”
3.
Section 4(a)(i)(1)(B) is amended and restated in its entirety to provide as
follows:

“(B)    a portion of the Designated Officer’s annual bonus (to the extent earned
under the terms of the applicable bonus plan, without regard to any requirement
of continued employment) for the year of Separation from Service, pro-rated
based on the number of


1

--------------------------------------------------------------------------------




days the Designated Officer was employed by the Company during such year,
payable on the Pro-Rata Bonus Payment Date.”
4.
The lead-in to Section 4(a)(i)(2) is amended and restated in its entirety to
provide as follows:

“If Separation from Service by the Company without Cause or by an Eligible
Employee with Good Reason within eighteen (18) months following a Change in
Control:”
5.
Section 4(a)(ii)(2) is amended and restated in its entirety to provide as
follows:

“(2)    If Separation from Service by the Company without Cause or by an
Eligible Employee with Good Reason within eighteen (18) months following a
Change in Control:
(A)    Twelve (12) months salary at the current rate of base salary in effect at
the Separation from Service (or, if greater, before the occurrence of
circumstances giving rise to Good Reason);
(B)    One hundred percent (100%) of the annual cash incentive target for the
current year (or, if greater, one hundred percent (100%) of the target annual
bonus before the occurrence of circumstances giving rise to Good Reason); and
(C)    a portion of the Other Eligible Employee’s annual bonus (to the extent
earned under the terms of the applicable bonus plan, without regard to any
requirement of continued employment) for the year of Separation from Service,
pro-rated based on the number of days the Other Eligible Employee was employed
by the Company during such year, payable on the Pro-Rata Bonus Payment Date.”


[Remainder of page is left blank intentionally]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date first written above.




BROOKDALE SENIOR LIVING INC.




By:    /s/ T. Andrew Smith            
Name:    T. Andrew Smith
Title:
President and Chief Executive Officer



















































Signature Page to Amendment No. 3 to Severance Pay Policy, Tier I